                Case 19-32190-sgj11 Doc 24 Filed 07/29/19                                       Entered 07/29/19 17:14:37                 Page 1 of 14

 Fill in this information to identify the case:

 Debtor name                                 KROG Partners, LLC

 United States Bankruptcy Court for the:
                           Northern District of Texas, Dallas Division

 Case number (if known):              19-32190-sgj11
                                                                                                                                         ❑Check if this is an
                                                                                                                                            amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                              04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name
and case number (if known).



 Part 1: Income


 1. Gross revenue from business

    ❑None
          Identify the beginning and ending dates of the debtor’s fiscal year, which may          Sources of revenue                       Gross revenue
          be a calendar year                                                                       Check all that apply                    (before deductions and
                                                                                                                                           exclusions)

         From the beginning of the                                                                ✔ Operating a business
                                                                                                  ❑                                                             $12,035.00
         fiscal year to filing date:              From 01/01/2019
                                                        MM/ DD/ YYYY
                                                                          to    Filing date
                                                                                                  ❑Other

         For prior year:                          From 01/01/2018         to    12/31/2018        ✔ Operating a business
                                                                                                  ❑                                                             $77,978.00
                                                        MM/ DD/ YYYY             MM/ DD/ YYYY     ❑Other

         For the year before that:                From 01/01/2017         to    12/31/2017        ✔ Operating a business
                                                                                                  ❑                                                             $119,592.00
                                                        MM/ DD/ YYYY             MM/ DD/ YYYY     ❑Other


 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List
    each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    ✔None
    ❑
                                                                                                  Description of sources of revenue        Gross revenue from each
                                                                                                                                           source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the
       fiscal year to filing date:            From 01/01/2019            to    Filing date
                                                       MM/ DD/ YYYY


       For prior year:                        From 01/01/2018            to    12/31/2018
                                                       MM/ DD/ YYYY             MM/ DD/ YYYY


       For the year before that:              From 01/01/2017            to    12/31/2017
                                                       MM/ DD/ YYYY             MM/ DD/ YYYY




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
                 Case 19-32190-sgj11 Doc 24 Filed 07/29/19                                     Entered 07/29/19 17:14:37                        Page 2 of 14

Debtor           KROG Partners, LLC                                                              Case number (if known) 19-32190-sgj11
                 Name



 Part 2: List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before filing this case unless
    the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to
    cases filed on or after the date of adjustment.)

    ❑None

    Creditor’s name and address                                Dates               Total amount or value              Reasons for payment or transfer
                                                                                                                      Check all that apply


 3.1.    Jims Rental                                           05/30/2019                       $15,238.30            ❑Secured debt
        Creditor's name
                                                                                                                      ❑Unsecured loan repayments
         P.O. Box 504
        Street
                                                                                                                      ❑Suppliers or vendors
                                                                                                                      ❑Services
                                                                                                                      ✔Other Garnishment
                                                                                                                      ❑
         Laird Hill, TX 75666
        City                         State     ZIP Code

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or co-signed by an
    insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3
    years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone
    in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
    any managing agent of the debtor. 11 U.S.C. § 101(31).
    ❑None
    Insider’s name and address                                 Dates               Total amount or value              Reasons for payment or transfer



 4.1.    Doviak, Robert                                        Past Year                        $18,675.00            Work performed and expenses reimbursed. $6300
        Creditor's name                                                                                               for pumping wells; $2,000 interest on note; $10,645
         10930 Switzer Avenue 117                                                                                     expense reimbursement
        Street



         Dallas, TX 75238
        City                         State     ZIP Code

         Relationship to debtor

         President


 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a foreclosure sale,
    transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
    ✔None
    ❑
    Creditor’s name and address                                Description of the property                                   Date                      Value of property



 5.1.
        Creditor's name


        Street




        City                         State     ZIP Code




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 2
                 Case 19-32190-sgj11 Doc 24 Filed 07/29/19                                     Entered 07/29/19 17:14:37                         Page 3 of 14

Debtor           KROG Partners, LLC                                                                Case number (if known) 19-32190-sgj11
                 Name


 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the debtor without
    permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
    ✔None
    ❑
    Creditor’s name and address                                Description of the action creditor took                       Date action was            Amount
                                                                                                                             taken


 5.1.
        Creditor's name
                                                                XXXX–
        Street




        City                          State    ZIP Code

 Part 3: Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity
     —within 1 year before filing this case.
    ❑None
 7.1.    Case title                               Nature of case                              Court or agency's name and address                        Status of case

         Railroad Commission of Texas /           Settlement for administrative              Railroad Commission of Texas                              ❑Pending
                                                                                                                                                       ❑On appeal
         KROG Partners, LLC                       penalty, Upshur County Texas              Name
                                                  violations.                                1701 North Congress Ave.
                                                                                            Street
                                                                                                                                                       ✔Concluded
                                                                                                                                                       ❑
         Case number
                                                                                             Jessica Mendoza Office of GC
         XX-XXXXXXX                                                                          Austin, TX 78701
                                                                                            City                           State      ZIP Code

 7.2.    Case title                               Nature of case                              Court or agency's name and address                        Status of case

         Permian Tank & Manufacturing,            Suit for foreclosure of MM lien.           115th District Court                                      ✔Pending
                                                                                                                                                       ❑
                                                                                                                                                       ❑On appeal
         Inc. et al v. KROG                                                                 Name


                                                                                            Street
                                                                                                                                                       ❑Concluded
         Case number
                                                                                             Upshur County, TX
         16-00108
                                                                                            City                           State      ZIP Code

 7.3.    Case title                               Nature of case                              Court or agency's name and address                        Status of case

         Xpress Oilfield Services, LP v.          Sworn Account                              44th District Court                                       ❑Pending
                                                                                                                                                       ❑On appeal
         KROG Partners, LLC                                                                 Name


                                                                                            Street
                                                                                                                                                       ✔Concluded
                                                                                                                                                       ❑
         Case number
                                                                                             Dallas County, TX
         DC-18-03936
                                                                                            City                           State      ZIP Code




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              page 3
                 Case 19-32190-sgj11 Doc 24 Filed 07/29/19                                    Entered 07/29/19 17:14:37                        Page 4 of 14

Debtor           KROG Partners, LLC                                                               Case number (if known) 19-32190-sgj11
                 Name


 7.4.    Case title                               Nature of case                             Court or agency's name and address                      Status of case

         TopCat Oilfield Services, LLC v.         Post Judgment Receivership               115th District Court                                     ✔Pending
                                                                                                                                                    ❑
                                                                                                                                                    ❑On appeal
         KROG Partners, LLC                                                                Name


                                                                                           Street
                                                                                                                                                    ❑Concluded
         Case number
                                                                                           Upshur County, TX
         16-00227
                                                                                           City                             State   ZIP Code

 7.5.    Case title                               Nature of case                             Court or agency's name and address                      Status of case

         Jim's Rental Service, LLC v.             Sworn Account                            124th District Court                                     ✔Pending
                                                                                                                                                    ❑
                                                                                                                                                    ❑On appeal
         KROG Partners, LLC                                                                Name


                                                                                           Street
                                                                                                                                                    ❑Concluded
         Case number
                                                                                           Gregg County, TX
         1027-446-B
                                                                                           City                             State   ZIP Code

 7.6.    Case title                               Nature of case                             Court or agency's name and address                      Status of case

         SHS Welding, LLC v. KROG                 Sworn Account                            County Court at Law No. 2 - Gregg County                 ❑Pending
                                                                                                                                                    ❑On appeal
         Partners, LLC and Robert Doviak                                                   Name


                                                                                           Street
                                                                                                                                                    ✔Concluded
                                                                                                                                                    ❑
         Case number

         2017-1488-CCL2
                                                                                           City                             State   ZIP Code

 7.7.    Case title                               Nature of case                             Court or agency's name and address                      Status of case

         Railroad Commission of Texas /           Settlement for violations on the         Railroad Commission of Texas                             ❑Pending
                                                                                                                                                    ❑On appeal
         KROG Partners, LLC                       Lillie Willis Least, East Texas          Name
                                                  Field, Gregg County, TX
                                                                                           Street
                                                                                                                                                    ✔Concluded
                                                                                                                                                    ❑
         Case number

         XX-XXXXXXX
                                                                                           City                             State   ZIP Code

 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver, custodian,
    or other court-appointed officer within 1 year before filing this case.
    ❑None
 8.1.    Custodian’s name and address                          Description of the property                            Value

         Robert Jenkins, Receiver                             Bank Accounts; Real Estate
        Custodian’s name
         2221 Justin Rd # 119-480                              Case title                                             Court name and address
        Street
                                                              TopCat Oilfield Services v. KROG Partners, LLC         115th District Court
         Jenkins Law Firm, PC                                                                                        Name
         Flower Mound, TX 75028-4848
                                                               Case number
        City                            State   ZIP Code                                                             Street
                                                              16-00227                                               Upshur County, TX

                                                               Date of order or assignment                           City                          State     ZIP Code




 Part 4: Certain Gifts and Charitable Contributions


Official Form 207                                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 4
                  Case 19-32190-sgj11 Doc 24 Filed 07/29/19                                     Entered 07/29/19 17:14:37                       Page 5 of 14

Debtor            KROG Partners, LLC                                                              Case number (if known) 19-32190-sgj11
                  Name


 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the gifts to that
    recipient is less than $1,000
    ✔None
    ❑
 9.1.     Recipient’s name and address                          Description of the gifts or contributions                    Dates given            Value


         Recipient’s name


         Street




         City                          State     ZIP Code


          Recipient’s relationship to debtor




 Part 5: Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
        ✔None
        ❑
        Description of the property lost and how the loss          Amount of payments received for the loss                          Date of loss       Value of property
        occurred                                                   If you have received payments to cover the loss, for                                 lost
                                                                   example, from insurance, government compensation, or
                                                                   tort liability, list the total received.
                                                                   List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                   Assets – Real and Personal Property).


 10.1.


 Part 6: Certain Payments or Transfers

 11. Payments related to bankruptcy
        List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to another
        person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.
        ❑None




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
                  Case 19-32190-sgj11 Doc 24 Filed 07/29/19                                   Entered 07/29/19 17:14:37                         Page 6 of 14

Debtor            KROG Partners, LLC                                                            Case number (if known) 19-32190-sgj11
                  Name


 11.1.    Who was paid or who received the transfer?              If not money, describe any property transferred                Dates                 Total amount or
                                                                                                                                                       value

         Lusky & Associates, P.C.                                 Attorney’s Fee                                                 06/28/2019                      $3,283.00
                                                                  Court Costs                                                    6/28/2019                       $1,717.00
          Address                                                 Attorney's Fee                                                 07/01/2019                      $1,324.39
         5473 Blair Rd
         Street


         Dallas, TX 75231-2328
         City                          State   ZIP Code


          Email or website address

         mail@lusky.com

          Who made the payment, if not debtor?




 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a self-settled trust
     or similar device.
     Do not include transfers already listed on this statement.
     ✔None
     ❑

 12.1.     Name of trust or device                              Describe any property transferred                              Dates transfers         Total amount or
                                                                                                                               were made               value




           Trustee




 13. Transfers not already listed on this statement
     List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor within 2 years before the
     filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both outright transfers and transfers
     made as security. Do not include gifts or transfers previously listed on this statement.
     ✔None
     ❑

 13.1.    Who received the transfer?                           Description of property transferred or payments                  Date transfer         Total amount or
                                                               received or debts paid in exchange                               was made              value




          Address


         Street




         City                          State    ZIP Code


          Relationship to debtor




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 6
                   Case 19-32190-sgj11 Doc 24 Filed 07/29/19                                   Entered 07/29/19 17:14:37                         Page 7 of 14

Debtor             KROG Partners, LLC                                                             Case number (if known) 19-32190-sgj11
                  Name


 Part 7: Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     ❑Does not apply
    Address                                                                                                         Dates of occupancy


 14.1.   10860 Switzer Ave. 106                                                                                    From     June 2016             To June 2018
         Street



         Dallas, TX 75238
         City                            State     ZIP Code



 Part 8: Health Care Bankruptcies

 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
      —diagnosing or treating injury, deformity, or disease, or
      —providing any surgical, psychiatric, drug treatment, or obstetric care?
     ✔No. Go to Part 9.
     ❑
     ❑Yes. Fill in the information below.

          Facility name and address                           Nature of the business operation, including type of services the               If debtor provides meals
                                                              debtor provides                                                                and housing, number of
                                                                                                                                             patients in debtor’s care

 15.1.
         Facility name


         Street                                               Location where patient records are maintained(if different from facility       How are records kept?
                                                              address). If electronic, identify any service provider.
         City                       State     ZIP Code                                                                                      Check all that apply:
                                                                                                                                            ❑Electronically
                                                                                                                                            ❑Paper

 Part 9: Personally Identifiable Information


 16. Does the debtor collect and retain personally identifiable information of customers?
     ❑No.
     ✔Yes. State the nature of the information collected and retained.
     ❑                                                                       Name, address and social security and/or tax id information.
                  Does the debtor have a privacy policy about that information?
                  ❑No
                  ✔Yes
                  ❑




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 7
                  Case 19-32190-sgj11 Doc 24 Filed 07/29/19                                      Entered 07/29/19 17:14:37                        Page 8 of 14

Debtor            KROG Partners, LLC                                                                Case number (if known) 19-32190-sgj11
                  Name


 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or other pension or profit-sharing plan
     made available by the debtor as an employee benefit?
        ✔No. Go to Part 10.
        ❑
        ❑Yes. Does the debtor serve as plan administrator?
              ❑No. Go to Part 10.
              ❑Yes. Fill in below:
                      Name of plan                                                                          Employer identification number of the plan

                                                                                                             EIN:           –

                      Has the plan been terminated?
                      ❑No
                      ❑Yes

 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
        Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold, moved, or
        transferred?
        Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
        associations, and other financial institutions.
        ✔None
        ❑
    Financial institution name and address                     Last 4 digits of account         Type of account             Date account was              Last balance
                                                               number                                                       closed, sold, moved,          before closing
                                                                                                                            or transferred                or transfer

 18.1                                                          XXXX–                           ❑Checking
         Name
                                                                                               ❑Savings
                                                                                               ❑Money market
                                                                                               ❑Brokerage
         Street


                                                                                               ❑Other
         City                         State   ZIP Code

 19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
        ✔None
        ❑
 19.1     Depository institution name and address              Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑    No
         Name
                                                                                                                                                            ❑    Yes
         Street

                                                               Address

         City                         State   ZIP Code



 20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which the debtor does
        business.
        ✔None
        ❑



Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             page 8
                    Case 19-32190-sgj11 Doc 24 Filed 07/29/19                                      Entered 07/29/19 17:14:37                          Page 9 of 14

Debtor             KROG Partners, LLC                                                                 Case number (if known) 19-32190-sgj11
                   Name


 20.1      Facility name and address                              Names of anyone with access to it             Description of the contents                    Does debtor
                                                                                                                                                               still have it?

                                                                                                                                                             ❑    No
         Name
                                                                                                                                                             ❑    Yes
          Street

                                                                  Address

         City                           State    ZIP Code



 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
        rented property.
        ❑None

    Owner’s name and address                                     Location of the property                      Description of the property                    Value

                                                                                                              The debtor manages or operates va                         $0.00
   Name
                                                                                                              rious mineral interests in which othe

   Street                                                                                                     rs are also owners.




   City                               State     ZIP Code

 Part 12: Details About Environmental Information



         For the purpose of Part 12, the following definitions apply:
                Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
                affected (air, land, water, or any other medium).
                Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
                or utilized.
                Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful
                substance.
         Report all notices, releases, and proceedings known, regardless of when they occurred

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
     Include settlements and orders.
        ❑No
        ✔Yes. Provide details below.
        ❑

    Case title                                          Court or agency name and address                      Nature of the case                             Status of case

                                                        Railroad Commission of Texas                                                                        ❑Pending
                                                                                                                                                            ❑On appeal
                                                       Name
    Case number                                         1701 North Congress Ave.
                                                       Street
                                                                                                                                                            ✔Concluded
                                                                                                                                                            ❑

                                                        Austin                       TX       78701
                                                       City                           State   ZIP Code




Official Form 207                                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
                   Case 19-32190-sgj11 Doc 24 Filed 07/29/19                                Entered 07/29/19 17:14:37                      Page 10 of 14

Debtor             KROG Partners, LLC                                                           Case number (if known) 19-32190-sgj11
                   Name


 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
     ✔ No
     ❑
     ❑Yes. Provide details below.


    Site name and address                           Governmental unit name and address                Environmental law, if known                    Date of notice


   Name                                            Name


   Street                                          Street




   City                     State   ZIP Code       City                          State   ZIP Code

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     ✔ No
     ❑
     ❑Yes. Provide details below.

    Site name and address                           Governmental unit name and address                Environmental law, if known                    Date of notice


   Name                                            Name


   Street                                          Street




   City                     State   ZIP Code       City                          State   ZIP Code




 Part 13: Details About the Debtor’s Business or Connections to Any Business



 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case. Include this information
     even if already listed in the Schedules.
     ✔None
     ❑

           Business name and address                      Describe the nature of the business                 Employer Identification number
                                                                                                              Do not include Social Security number or ITIN.
 25.1.
                                                                                                             EIN:           –
          Name
                                                                                                              Dates business existed
          Street
                                                                                                             From                     To



          City                  State   ZIP Code


 26. Books, records, and financial statements

 26a. List   all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
     ❑None

Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 10
                 Case 19-32190-sgj11 Doc 24 Filed 07/29/19                      Entered 07/29/19 17:14:37                     Page 11 of 14

Debtor           KROG Partners, LLC                                                Case number (if known) 19-32190-sgj11
                 Name


           Name and address                                                                        Dates of service

 26a.1.    Eddye Dreyer Financial Services                                                        From 2017                To 7/1/2019
          Name
           4925 Greenville Avenue 900
          Street



           Dallas, TX 75206
          City                                     State                   ZIP Code



 26b.     List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
          financial statement within 2 years before filing this case.
          ❑None
           Name and address                                                                        Dates of service

 26b.1.    Dunn & Dill, LLC.                                                                      From 2017                To 7/1/2019
          Name
           1225 Thomasville Court
          Street



           Garland, TX 75044
          City                                     State                   ZIP Code



 26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
          ❑None
           Name and address                                                                        If any books of account and records are
                                                                                                   unavailable, explain why
 26c.1.
           Dunn & Dill, LLC.
          Name
           1225 Thomasville Court
          Street



           Garland, TX 75044
          City                                     State                   ZIP Code

           Name and address                                                                        If any books of account and records are
                                                                                                   unavailable, explain why
 26c.2.
           Eddye Dreyer Financial Services
          Name
           4925 Greenville Avenue 900
          Street



           Dallas, TX 75206
          City                                     State                   ZIP Code




 26d. List   all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
        a financial statement within 2 years before filing this case.
        ✔None
        ❑




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      page 11
                   Case 19-32190-sgj11 Doc 24 Filed 07/29/19                                Entered 07/29/19 17:14:37                         Page 12 of 14

Debtor             KROG Partners, LLC                                                           Case number (if known) 19-32190-sgj11
                   Name


            Name and address

 26d.1.
           Name


           Street




           City                                               State                   ZIP Code

 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     ✔ No
     ❑
     ❑Yes. Give the details about the two most recent inventories.

    Name of the person who supervised the taking of the inventory                                    Date of            The dollar amount and basis (cost, market, or
                                                                                                     inventory          other basis) of each inventory




           Name and address of the person who has possession of inventory records

 27.1.
          Name


          Street




          City                                        State                ZIP Code

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the
     debtor at the time of the filing of this case.

    Name                                Address                                                        Position and nature of any interest     % of interest, if any


    Doviak, Robert                      10930 Switzer Avenue 117 Dallas, TX 75238                     President,                               0.00%
 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control of the debtor, or
     shareholders in control of the debtor who no longer hold these positions?
     ✔ No
     ❑
     ❑Yes. Identify below.
    Name                                Address                                                        Position and nature of any      Period during which
                                                                                                       interest                        position or interest was held



                                                                                                 ,                                           From
                                                                                                                                             To

 30. Payments, distributions, or withdrawals credited or given to insiders

     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
     loans, stock redemptions, and options exercised?
     ❑No
     ✔Yes. Identify below.
     ❑



Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 12
                  Case 19-32190-sgj11 Doc 24 Filed 07/29/19                          Entered 07/29/19 17:14:37                    Page 13 of 14

Debtor            KROG Partners, LLC                                                    Case number (if known) 19-32190-sgj11
                  Name


          Name and address of recipient                                      Amount of money or              Dates                    Reason for providing
                                                                             description and value of                                 the value
                                                                             property

 30.1.   Doviak, Robert
         Name
         10930 Switzer Avenue 117
         Street



         Dallas, TX 75238
         City                                    State       ZIP Code


          Relationship to debtor

         See answer to Statement of Affairs #4

 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ❑No
     ✔Yes. Identify below.
     ❑
           Name of the parent corporation                                                       Employer Identification number of the parent corporation

          Bandera, Inc.                                                                         EIN:    2   0 – 1    3   8   2    8    4   9




 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the pension fund                                                             Employer Identification number of the pension fund

                                                                                                EIN:          –

 Part 14: Signature and Declaration




Official Form 207                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 13
              Case 19-32190-sgj11 Doc 24 Filed 07/29/19                                    Entered 07/29/19 17:14:37                       Page 14 of 14

Debtor        KROG Partners, LLC                                                              Case number (if known) 19-32190-sgj11
             Name


      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
      bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on         07/29/2019
                      MM/ DD/ YYYY




           ✘                              /s/ Robert Doviak
                Signature of individual signing on behalf of the debtor



                Position or relationship to debtor
                         Manager / President



         Printed name                                Robert Doviak



          Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
           ✔ No
           ❑
           ❑Yes




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 14
